The judgment of the trial court should have been affirmed in toto, it seems to me, for these two reasons: (1) Concededly, the policy sued on covered the 241 bales of "transit cotton" burned in cars on the premises of the compress company at Harlingen, unless at the time of the fire it was "under the protection of any other policy of insurance," and the Camden policy — solely depended upon as constituting that protection — did not do so, because, by its express terms as written, it applied to such transit cotton "only while in the custody of the assured," whereas this cotton, by what appears to have been the undisputed proof — at any rate from evidence of such force as requires the presumption of a finding to that effect below — had not been delivered by the railway company to the compress company (the assured), hence, never came into the custody of the latter at all; (2) the section of this policy providing: "Other insurance permitted without notice until required," expressly pleaded by the appellee as negativing the other recitation declared upon by appellant that it did "not cover the assured's liability for any cotton which is under the protection of any other policy of insurance," constituted such a direct contradiction in its terms as to nullify this last-quoted declaration, the evidence wholly failing to show that appellant ever during the life of the contract either required any notice affecting or interdicted the existence of other insurance.
The compress company at Harlingen — not the appellee railway company — was the assured named in the Camden policy, and that it was meant to cover such cotton as these 241 bales, which were still unloaded in closed cars at the former's customarily used platform for loading and unloading purposes, "only while in the custody of the assured" seems to me obvious from the text from it to that effect that is fully quoted in the majority opinion; so the inquiry is reduced to one of whether or not the custody of this cotton had in fact passed to the compress company at the time the fire occurred; on this feature, appellant's able counsel say, "so far as the matter of passing custody and control of the cars from the railway company to the compress company was concerned, everything necessary and requisite to be done had been done, and this court held:
"We think it was clearly intended by all parties to each of the policies of insurance that such policies should protect the Railway *Page 124 
Company for all cotton covered by its through bills of lading while the cars into which it was loaded were stopped en route for compression — that is, taken from its trains and placed at the compress that they might be unloaded and the cotton compressed."
The undisputed evidence appears to induce a conclusion directly to the contrary, that is, that the mere placing of the cars at the unloading platform to be unloaded did not of itself effect a change, in the custody of the cotton therein contained from the carrier to the compress company; the invariable course of dealing between the two companies with respect to the delivery of "transit cotton" by the railroad to the compress, which was pursued in this instance, was fully and uncontrovertedly stated by the local agents of both concerns in charge of that business for them to be, in material substance: When such cotton was received in the switchyards at Harlingen, the first thing done was for the railway company to make up from the waybills that had come in with the train "compress unloading-slips in duplicate, giving full reference on that slip, in order that the compress may know it is not for concentration, and it is checked out the same as any other cotton"; those slips would be taken and delivered to the compress company, the cars would be placed at its platform for that purpose, and then unloaded under a joint checking of the cotton as it came out by representatives of both companies, after which the compress superintendent would retain one of these slips, delivering the other one to the railroad agent, in that way only effecting a delivery of the cotton to and placing the custody of it in the compress company.
That indispensable process was not followed with reference to these seven cars of cotton, no such joint check had been made, the undisputed testimony being that, "none of the seals were broken on July 30 or 31, 1926, on any of these cars; those cars had not been unloaded and had not been checked, and the delivery receipt had not been executed by the Compress Company."
This state of facts differentiates the case thus made from Texas Midland R. R. v. H. L. Edwards  Co., 56 Tex. Civ. App. 643,121 S.W. 570, 574, where the individual bales of cotton had been physically delivered upon the platform of the compress, that not only being the customary place for the receipt of all cotton intended for shipment over the railroad connecting with it, but the duty of receiving and checking it for the purpose also being — likewise in conformity to uniform custom — performed by the superintendent of the compress; wherefore, nothing remaining for the shipper to do in furtherance of the shipment, the court held: "The facts show a delivery of the cotton to the railroad for transportation prior to the fire"; here, on the other hand, there had by the uncontroverted testimony been no delivery to the compress before the fire, because it yet remained for both it and the carrier to conduct the joint check that was necessary under their mutual and invariable method of handling the business to transfer the custody of the cotton from the railroad company to it.
The custom and habitual practice thus shown, in contemplation of which, it seems to me, the insurance company in this instance must be held to have contracted, make this case more nearly analogous to Morgan v. Dibble, 29 Tex. 107, 119, 94 Am.Dec. 264 in which the court said:
"The testimony in the record is to the effect, that by the usage of the trade goods were not regarded by the carrier or consignees as delivered until they were checked off by the agent of the former to the draymen. * * *
"The goods must also be tendered in a proper time and manner, as well as place, to relieve the carrier from responsibility. Hence it must be within business hours, and under such circumstances that the consignee may receive and put his goods away consistently with their safety. And it is the duty of the carrier to hold the goods in his custody until this may be done, and while he does so he continues to hold them under his responsibility as carrier."
See, also, Michigan Central R. Co. v. Mark Owen  Co., 256 U.S. 427,41 S. Ct. 554, 65 L. Ed. 1032.
So, conformably with the quoted principle, I think this cotton, in the absence of its having been jointly "checked out the same as any other cotton," was at the time of this fire still held in the custody and under the responsibility as a carrier of the appellee.
That, indeed, is the majority view also, as this statement in the opinion discloses:
"We have already stated the facts shown by the undisputed evidence, which we hold clearly show that at the time the `transit cotton' was burned appellee was in such possession thereof as a common carrier as rendered it legally liable therefor."
The appended judgment holding the Camden policy a bar notwithstanding, however, is clearly a non sequitur, when you construe it as covering this cotton "only while in the custody of the assured," as I think must be done.
As concerns the conflicting provision, "Other insurance permitted without notice until required," referred to as section 23 of appellant's policy, this comment in appellee's brief seems to me to be apropos:
"To say in one breath that other insurance is permitted without notice, and in the next that if other insurance is taken, the present insurance will be ipso facto annulled, seems to us so clear a contradiction as to require no argument or exposition." *Page 125 
If, standing alone, it needs any clarification at all, that is plainly supplied by other portions of the policy's context as a whole, where the possible coexistence of other insurance in indicated contingencies is not only recognized, but this requirement of notice from the insured to the insurer about it is amplified by specifying that an inventory of it be furnished.
It may be conceded that the objective of the conflicting provision, if standing alone, would be to prevent double insurance, but when, as here, it is left standing side by side with another of equal dignity, explicity permitting such a duplication so long as the insurer did not require the information about it exacted in other instances, I cannot see that it must be given that effect vel non.
This dissent from only so much of this court's judgment as reversed any part of that rendered below is respectfully entered.